11/02/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANFI                          ED
                                                                                    Case Number: PR 06-0422


                                      PR 06-0422
                                                                             NOV 0 2 2021
                                                                           Bowen Greenwood
                                                                         Clerk of Supreme Court
                                                                            State of Montana
 IN THE MATTER OF THE PETITION OF
                                                                  ORDER
 MICHAEL T. FREEMAN.


      Michael T. Freeman has petitioned the Court to waive the three-year test
requirement for the Multistate Professional Responsibility Examination (MPRE) for
purposes of Freeman's application for admission by motion to the State Bar of Montana.
By rule, applicants for admission by motion must provide evidence of the requisite score
on an MPRE taken "within three years preceding the date of the application for admission."
Rule IV.A.3, Rules of Admission.
      Freeman passed the MPRE in 2009 when seeking admission to the practice of law
in Virginia, where he was admitted. He was also admitted to the District of Columbia bar
in 2020. During his 12 years of practice, Freeman "navigated the often complex and highly
scrutinized ethical maze of federal government practice without incident." Good cause
appearing,
      IT IS HEREBY ORDERED that the petition of Michael T. Freeman to waive the
three-year test requirement for the MPRE for purposes of Freeman's current application
for admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
                       4
the Board of Bar Examin s at the State Bar of Montana.
      DATED this e.,       ay of November, 2021.




                                                         Chief Justice
Justices